Citation Nr: 0532831	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  02-14 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as due to exposure to mustard gas, for the purpose of 
accrued benefits.

2.  Entitlement to service connection for asthma, claimed as 
due to exposure to mustard gas, for the purpose of accrued 
benefits.

3.  Entitlement to service connection for bronchitis, claimed 
as due to exposure to mustard gas, for the purpose of accrued 
benefits.

4.  Entitlement to service connection for emphysema, claimed 
as due to exposure to mustard gas, for the purpose of accrued 
benefits.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran had active service from October 1942 to September 
1944.  The veteran died in January 2001, and the appellant is 
his surviving spouse.  

This case originally arose from July 1994 and February 1998 
rating decisions of the Phoenix, Arizona RO, which denied the 
veteran's claims of entitlement to service connection for 
disabilities of the skin and lungs (asthma, bronchitis, and 
emphysema), claimed as due to exposure to mustard gas.  The 
Board remanded the case to the RO in June 1996 and February 
2000, for additional development of those claims.   

Subsequently, during the pendency of the appeal, the veteran 
unfortunately died.  As a matter of law, claims do not 
survive an appellant's death.  Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 
330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  As the veteran's surviving spouse, the appellant 
filed claims for accrued benefits based upon the appeal 
pending at the time of the veteran's demise.  See 38 C.F.R. § 
20.1106 (2005).  The RO denied those four claims in a 
February 2001 rating decision, and the appellant thereafter 
perfected an appeal with regard to the claims.  She also 
relocated, and the Chicago, Illinois RO is now handling her 
appeal.  

In April 2004, the Board remanded the issues of entitlement 
to service connection for disabilities of the skin and lung 
(asthma, bronchitis, and emphysema) to the RO for further 
evidentiary and due process development.  All four issues are 
for the purposes of accrued benefits under 38 U.S.C.A. § 5121 
and 38 C.F.R. § 3.1000.

In the April 2004 remand, the Board referred to the RO an 
additional issue for consideration.  That issue - whether the 
December 22, 1947 rating decision of the RO, which severed 
service connection for bronchial asthma effective December 
31, 1947, was clearly and unmistakably erroneous - is again 
referred to the RO for its appropriate consideration.  


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate the claims decided herein, explained to her who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  The evidence of record does not establish that the 
veteran had full-body exposure to mustard gas during active 
service, but it does establish that he likely had full-body 
exposure to tear gas and chlorine used in gas chambers and 
had mustard gas placed onto his arm, both of which were 
standard training exercises for participants at his officer 
candidate school.  

3.  The medical evidence shows that the veteran's skin 
disorder was not shown to have been clinically present until 
many years after separation from service, and was not shown 
to be due to any mustard gas exposure or any other causative 
event during his active service during World War II.  

4.  The medical evidence shows that the veteran's respiratory 
condition, best characterized as chronic bronchitis, was at 
least as likely as not aggravated beyond natural progression 
by exposure to chlorine gas during his active service during 
World War II.  

5.  There is no competent medical evidence showing that at 
the time of his death the veteran had a diagnosis of asthma 
or emphysema.  


CONCLUSIONS OF LAW

1.  The requirements for entitlement to service connection 
for a skin disorder, claimed as due to mustard gas exposure, 
for accrued benefits purposes, are not met.  38 U.S.C.A. §§ 
1110, 5107, 5121, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.316, 3.1000 (2005).

2.  The requirements for entitlement to service connection 
for asthma, claimed as due to mustard gas exposure, for 
accrued benefits purposes, are not met.  38 U.S.C.A. §§ 1110, 
5107, 5121, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.316, 
3.1000 (2005).

3.  The requirements for entitlement to service connection 
for bronchitis, for accrued benefits purposes, are met.  38 
U.S.C.A. §§ 1110, 5107, 5121, 7104 (West 2002); 38 C.F.R. §§ 
3.303, 3.316, 3.1000 (2005).

4.  The requirements for entitlement to service connection 
for a emphysema, claimed as due to mustard gas exposure, for 
accrued benefits purposes, are not met.  38 U.S.C.A. §§ 1110, 
5107, 5121, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.316, 
3.1000 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The VCAA and its 
implementing regulations are applicable to the claims decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the appellant in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claims at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the appellant 
following the initial RO decision in February 2001, upon 
which this case arises.  As explained herein below, the VCAA 
notice complied with the requirements of the VCAA as 
interpreted by the Court in Pelegrini II.  The Board finds 
that the timing of the VCAA notice is not prejudicial to the 
appellant because it was sent prior to certification and 
transfer of the case to the Board for appellate consideration 
in March 2005, and the appellant was offered ample 
opportunity to present evidence or argument in support of her 
appeal.  Accordingly, the Board will proceed to adjudicate 
these claims.  

In the VCAA notice sent to the appellant in May 2004, the RO 
advised her of what was required to prevail on her accrued 
benefits claims, what specifically VA had done and would do 
to assist in the claim, and what information and evidence the 
appellant was expected to furnish.  The RO specifically 
informed the appellant that VA would assist her in obtaining 
records from private and Federal government facilities such 
as VA, if properly identified, but that the appellant had to 
provide both identifying information and a signed release for 
VA to obtain private records on her behalf.  The RO also 
requested that she furnish the RO with any evidence or 
information that she may have pertinent to her claims.  

Additionally, the RO informed the appellant of the 
information and evidence needed to substantiate her claims in 
a February 2001 rating decision, statement of the case issued 
to her in September 2002, and a supplemental statement of the 
case issued to her in November 2004.  See 38 U.S.C.A. §§ 
5102, 5103.  In these documents the RO informed the appellant 
of the reasons for which her claims were denied and the 
evidence it had considered in denying the claims.  In the 
November 2004 supplemental statement of the case, the RO 
advised the appellant of the legal criteria governing 
entitlement to the benefits sought on appeal, to include 
reference to 38 C.F.R. § 3.159 and the United States Codes 
cites relevant to the VCAA.  Further, the statement of the 
case and supplemental statement of the case provided the 
appellant opportunity to identify or submit any evidence she 
wished to be considered in connection with her appeal.  Thus, 
through the documents mailed to the appellant, the RO 
informed the appellant of the information and evidence needed 
to substantiate her claims.  See 38 U.S.C.A. §§ 5102, 5103.  

With regard to notification, all the VCAA requires is that 
the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, due 
process in regard to notification has been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) 
(harmless error).  In this case, based on the information the 
RO has provided to the appellant, as referenced above, VA has 
satisfied its obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the appellant's claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The appellant maintains that she is 
entitled to accrued benefits based upon claims of entitlement 
to service connection for disabilities of the skin and lungs, 
claimed as due to exposure to mustard gas.  She was afforded 
the opportunity to testify at a personal hearing, but she 
declined.  She has not indicated any evidence for the RO to 
obtain on her behalf, and in fact noted in a statement 
received in June 2004 that she had no new evidence to 
present.  Further, VA has conducted necessary medical inquiry 
in an effort to substantiate the claims.  38 U.S.C.A.§ 
5103A(d).  In June 2004, a VA physician reviewed the claims 
file and rendered opinions probative of the issues at hand.  
The appellant has not alleged, nor does the record currently 
reflect, that there exists any additionally available 
evidence for consideration in her appeal.  The Board thus 
finds that VA has done everything reasonably possible to 
assist the appellant.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the appellant and that the record is ready 
for appellate review.  

II.  Merits of the Claims

An application for accrued benefits must be filed within one 
year after the date of a veteran's death.  38 U.S.C.A. § 5121 
(West 2002); 38 C.F.R. § 3.1000 (2005).  Claims for death 
pension, compensation, or dependency and indemnity 
compensation are deemed to include a claim for accrued 
benefits if supported by the facts of the case.  See 38 
U.S.C.A. § 5101(b).  Accrued benefits include those the 
service member was entitled to at the time of death under an 
existing rating or based on evidence in the file at the date 
of death.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  
In order for a claimant to be entitled to accrued benefits, 
the service member must have had a claim pending at the time 
of death.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).

The Board acknowledges that there has been a significant 
statutory change regarding the payment of benefits accrued 
and unpaid at the time of a veteran's death.  In this regard, 
38 U.S.C. § 5121(a) has been amended by repealing the 2-year 
limit on accrued benefits such that a veteran's survivor may 
receive the full amount of the award for accrued benefits.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003).  However, Congress specifically stated 
that this provision applies to deaths occurring on or after 
the date of enactment of the Act, or December 16, 2003.  In 
this case, because the veteran's death predates that date, 
this recent statutory amendment is not applicable to the 
instant appeal.

At the time of his death, the veteran had four claims of 
service connection pending on appeal, and those pertained to 
a skin disorder, asthma, bronchitis, and emphysema, all 
claimed as due to exposure to mustard gas.  In February 2001, 
the appellant filed claims for accrued benefits based upon 
his appeal.  To prevail, the requirements for service 
connection for the disabilities at issue must be met.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for a disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection may be established on a presumptive basis 
for certain conditions (including chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, nasopharyngeal 
cancer, laryngeal cancer, lung cancer (except mesothelioma), 
squamous cell carcinoma, or a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease or acute nonlymphocytic leukemia) if, 
during active military service, the veteran had full-body 
exposure to nitrogen or sulfur mustard or Lewisite and 
subsequently develops the condition.  38 C.F.R. § 3.316 
(2005).  

Service connection may not be established for any of the 
aforementioned conditions if the claimed condition is due to 
the veteran's own willful misconduct or if there is 
affirmative evidence that establishes a nonservice-related 
supervening condition or event as the cause of the claimed 
condition.  38 C.F.R. § 3.316 (2005).   

If the criteria for presumptive service connection under the 
provisions of 38 C.F.R. § 3.316 are not met, a claimant is 
not precluded from establishing service connection by proof 
of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  

Service connection also may be established for disability 
resulting from aggravation of a preexisting injury or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110.  Every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent 
opinion that held that, to rebut the presumption of sound 
condition under section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  In its decisions, the Board is bound to 
follow the precedent opinions of the General Counsel.  38 
U.S.C.A. § 7104(c).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

A.  Skin Disorder

It is claimed that the veteran had full-body exposure to 
mustard gas as well as a drop of mustard gas placed on his 
arm during his active service in World War II, and that such 
exposure led to the development of a skin disorder.  Service 
personnel records show that the veteran served at the 
chemical warfare school at the Edgewood Arsenal, Maryland (in 
the officer candidate school) from January 1943 to March 
1943, and subsequently at Camp Sibert (as a file clerk) until 
May 1944, which were well-know chemical testing sites.  
Service medical records do not show complaints, treatment, or 
diagnosis of a skin disorder.  

Post-service medical records show treatment for skin 
complaints many years after discharge.  At the time of a 
March 1994 VA general medical examination, the diagnosis was 
eczema (cracheolatum?).  On a VA dermatologic examination in 
April 1994, the examiner summarized that there was a history 
of exposure to mustard gas in 1944 and unexplained, 
generalized non-specific nighttime pruritus since 1974.  He 
stated that the only objective finding at that time was 
crural intertrigo, which may be related to the veteran's 
gradual weight gain.  The examiner opined that there was no 
dermatologic basis to associate the mustard gas exposure with 
the chronic pruritus that developed 20 years later and 
continued to date, but that in the absence of any other 
apparent cause, the possibility could not be denied.  In 
November 1997, the VA performed skin biopsies of the upper 
back, which were interpreted as acute folliculitis and 
lichenoid and interface dermatitis.  At the time of a May 
1998 VA examination, the veteran reported that he was exposed 
to mustard gas and Lewisite in an airtight chamber and that 
drops of mustard gas were placed on his arm.  He indicated 
that he subsequently developed blisters on his arm and a 
poison ivy-like eruption under both arms, as well as an 
irritation in the groin area and behind the legs and knees.  
He reported that years later (in 1970 or 1971) he developed 
an itchy eruption that continued to bother him to the 
present.  On examination, there were erythematous macular 
popular eruptions on central back and fewer lesions on the 
chest, some with small amount of scale.  The diagnoses were 
non-specific truncal macular popular eruption (histology: 
acute folliculitis), and lichenoid and interface dermatitis.  
The examiner remarked that based on medical literature there 
was no support that the alleged exposures could cause 
persisting effects 45 years later, but that he was unable to 
confirm or disprove the claim.  

The medical evidence, prior to the veteran's death, shows 
that he had diagnoses of skin disorders that are not among 
the listed conditions of 38 C.F.R. § 3.316 for presumptive 
consideration.  Thus, to establish service connection for the 
skin disorders, there must be competent medical evidence that 
the skin disorders were directly related to exposure to 
mustard gas during service.  

The RO undertook to verify the veteran's alleged exposure to 
mustard gas during training exercises in service.  The Board 
realizes that the nature of some chemical warfare testing 
during World War II was secret, so that development of 
evidence regarding exposure during testing might often be 
difficult.  However, VA's Adjudication Procedure Manual, M21-
1, Part 3, Chapter 5, Subchapter II, Section 5.18 provides 
information concerning the development of claims involving 
allegations of exposure to mustard gas (and Lewisite) during 
active service.  Section 5.18 f provides instructions on the 
development of evidence of exposure to chemical weapons 
agents for Army veterans, stating that for testing of Army 
personnel, development should be conducted with the Army 
Branch at the National Personnel Records Center (NPRC) in St. 
Louis and the Army Chemical and Biological Defense Agency 
(CBDA).  M21-1, Part 3, Chapter 5, Subchapter II, Section 
5.18 e (April 30, 1999 Change 74).  The Manual also indicates 
that VA has lists of service department personnel who were 
subjected to chemical weapons testing and provides a contact 
point at the VA Central Office Rating Procedures Staff where 
the RO can search to ascertain if the veteran's name appears 
on any of the lists.  M21-1, Part 3, Chapter 5, Subchapter 
II, Section 5.18 c (April 30, 1999 Change 74).  VA has 
checked all of these available sources in an attempt to 
verify the veteran's allegations of exposure to mustard gas 
during military service.  The RO has complied with the 
development procedures.  

Of record are statements of two former servicepersons who 
were stationed at Edgewood Arsenal at about the same time 
frame as the veteran, each referring to exposure to mustard 
gas and experiments with mustard gas and Lewisite at that 
facility.  However, letters from the Department of the Army, 
dated in January 1998 and October 1998, do not establish that 
the veteran himself had full-body exposure to mustard gas 
during active service.  In any case, the October 1998 letter 
does establish that he likely had full-body exposure to tear 
gas and chlorine used in gas chambers and had mustard gas 
placed onto his arm, both of which were standard training 
exercises for participants at the veteran's officer candidate 
school.  

In June 2004, the RO requested a medical opinion addressing 
the etiology of the veteran's skin disorder present at the 
time of his death, in light of the service department's 
information relevant to his chemical exposures during active 
service.  The veteran's case was reviewed with a VA 
dermatologist with expertise in industrial dermatology, and 
the Department of the Army's letter regarding the nature and 
extent of the veteran's in-service gas exposure was noted.  
The examiner opined, with rationale, that it was unlikely 
that the veteran's rash was related to his in-service gas 
exposure.  The examiner reasoned that exposure-related 
dermatitis generally began at the time of the exposure and 
continued without remission, which was not consistent with 
the history of the veteran's rash.  Moreover, the examiner 
found that the veteran's mustard gas exposure was evidently 
very localized and that any secondary rash would therefore 
have been localized, which was not the veteran's case.  
Further, the veteran's rash was not consistent with exposure 
to chlorine, because any rash to develop from total immersion 
would have been an immediate, total body rash, and such was 
not concordant with the veteran's available history.  

The Board attaches greater probative weight to the June 2004 
medical opinion, over any preceding medical statement that 
may appear to attribute the veteran's skin disorder to 
mustard gas exposure in service.  The June 2004 medical 
opinion provided rationale and, significantly, took into 
consideration the evidence from the service department 
describing the nature and extent of the veteran's likely 
exposure to mustard gas and other chemical agents during 
service, which was unavailable at the time the other medical 
opinions were rendered.  

The Board concludes that the weight of the credible evidence 
is against the appellant's claim of service connection for a 
skin disorder, for the purpose of accrued benefits.  As the 
preponderance of the evidence is against the claim of service 
connection, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

B.  Respiratory Disorders

It is claimed that the veteran had full-body exposure to 
mustard gas as well as a drop of mustard gas placed on his 
arm during his active service in World War II, and that such 
exposure also led to the development of respiratory 
disorders, specifically claimed as asthma, bronchitis, and 
emphysema.  The nature and extent of the veteran's exposure 
to mustard gas, as well as tear gas and chlorine, has been 
described in the section herein above.  In short, it appears 
likely that the veteran had full-body exposure to tear gas 
and chlorine but only localized (on his arm) exposure to 
mustard gas.  

With regard to asthma and bronchitis, the veteran and the 
appellant (after the veteran's death) have alleged that 
mustard gas exposure during service resulted in the veteran's 
respiratory disabilities.  The RO has denied the asthma claim 
on the basis that it pre-existed service and was not 
aggravated thereby.  The RO has denied the bronchitis claim 
on the basis that there is no medical evidence of bronchitis 
during service, and that there is no evidence of full-body 
exposure to mustard gas to support post-service medical 
statements attributing bronchitis to exposure to mustard gas.

The medical evidence of record clearly shows that, prior to 
his death, the veteran had diagnoses of respiratory 
disabilities that are subject to the presumptive regulation 
of 38 C.F.R. § 3.316.  However, there is no evidence of full-
body exposure to mustard gas during service to establish 
service connection for the disabilities on a presumptive 
basis.  Thus, for the appellant to prevail on her claim for 
accrued benefits, service connection would have to be 
established on either a direct incurrence or an aggravation 
basis.  

Service medical records show that the veteran's lungs, as was 
a chest X-ray, were normal at the time of his enlistment 
physical examination in September 1942.  He was treated for 
post grippe asthma in early 1943.  When he was seen in July 
1943 with bronchial asthma, he reported a childhood history 
of asthma and stated that for many years dust and rainy 
weather tended to precipitate respiratory attacks.  He was 
hospitalized in September 1944 with bronchial asthma with a 
reported history of attacks for 23 years.  A medical board 
thereafter found him to be unfit for military service due to 
bronchial asthma, which it determined to be intermittent, 
perennial, and with an undetermined cause.  The medical board 
also determined that the veteran's condition had existed 
prior to service and was not aggravated by service.  He was 
discharged in September 1944.  

Post-service medical records indicate continued treatment and 
diagnosis of respiratory disability.  At the time of a 
September 1947 VA examination, the veteran reported that he 
had a history of what was thought to be asthma prior to 
entering service, that he had respiratory trouble that later 
developed into asthma, and that it was aggravated by service 
in 1943.  The diagnosis included chronic bronchial asthma.  
VA outpatient records in 1997 indicate that the veteran's 
lung disease "may be" secondary, or was probably related, 
to mustard gas exposure.  At the time of an August 1997 VA 
examination, the diagnosis was mild bronchitis most likely 
related to exposure to mustard gas.  This opinion was 
reiterated in a January 1998 VA outpatient record.  
Statements dated in February 2000 and March 2000 from two 
individuals who treated the veteran's respiratory 
disabilities through homeopathic remedies and herbal 
supplements indicate that the cause of the disabilities was 
chemical exposure, to include mustard gas and Lewisite, 
during the war.  In a March 2000 statement, S.N., M.D., 
indicated a diagnosis of chronic bronchitis/reactive airways 
disease with intermittent flares, all after exposure to 
experimental mustard gas and Lewisite.  

To address the etiology of the veteran's respiratory 
disability, the RO forwarded the case to a VA physician for 
an opinion.  In June 2004, a pulmonologist was consulted and 
the claims file was reviewed in detail, with a notation of 
the somewhat conflicting medical evidence.  The examiner 
found that the veteran probable had some type of pulmonary 
condition preceding his exposure to toxic gas such as 
chlorine, and that it was therefore likely that this was also 
a factor in the veteran's chronic pulmonary symptom etiology.  
Further, the examiner found that the pre-existing condition 
may have predisposed his lungs to chlorine gas-induced 
toxicity.  Weighing the evidence, the examiner opined that it 
was "at least as likely as not that the veteran's 
respiratory condition (best characterized as chronic 
bronchitis, given the absence of airway obstruction on 1997 
PFTs) was aggravated by, but not solely caused by, the 
episode of chlorine gas immersion."  The examiner 
found that this aggravation was "at least as likely as not 
beyond the natural progress of the veteran's preexisting 
respiratory condition."  

After reviewing the medical evidence in its entirety, to 
include the June 2004 VA medical opinion, it is the Board's 
judgment that the veteran's respiratory condition, best 
characterized as chronic bronchitis, was at least as likely 
as not aggravated beyond natural progression by exposure to 
chlorine gas during his active service during World War II.  
The Board acknowledges the discrepancy in the record with 
regard to the nature of the veteran's respiratory disability 
during and after service.  That is, the veteran's diagnosis 
during service was bronchial asthma, and more recent medical 
evidence shows that the veteran had a diagnosis of chronic 
bronchitis.  Nevertheless, the Board gives substantial weight 
to the opinion of the June 2004 VA physician, who related the 
veteran's bronchitis to the service event of chlorine gas 
immersion, whereby the condition was aggravated beyond 
natural progression.  Without a diagnosis of asthma, service 
connection for that condition is not established.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (there can be no 
service connection without evidence of a present disability).  
However, the requirements have been met for establishing 
service connection for the respiratory disability that has 
been characterized as bronchitis.  Accordingly, the 
appellant's claim for accrued benefits on that basis is 
granted.  

With regard to emphysema, the Board finds that at the time of 
the veteran's death there was no competent medical evidence 
showing a diagnosis of emphysema.  While the diagnosis at the 
time of a September 1947 VA examination included chronic 
pulmonary emphysema (as shown in a chest X-ray) along with 
chronic bronchial asthma, there is no medical evidence of a 
diagnosis of emphysema either during service or at any time 
after the 1947 VA examination.  The VA law and regulations 
require that for service connection to be established there 
must be a disability incurred or aggravated during service.  
Without evidence of a present disability, there can be no 
service connection.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  While the veteran had believed, as does the 
appellant at present, that he suffered from emphysema as a 
result of service, as a layperson, he (and the appellant) did 
not have the medical expertise necessary to diagnose his 
condition or give etiology thereof.  See Grottveit v. Brown, 
5 Vet. App. 91 (1992); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The Board thus concludes that the weight of the credible 
evidence is against the appellant's claim of service 
connection for emphysema, for the purpose of accrued 
benefits.  As the preponderance of the evidence is against 
this claim, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a skin disorder, claimed as due to 
exposure to mustard gas, for the purpose of accrued benefits 
under 38 U.S.C.A. § 5121, is denied.

Service connection for asthma, claimed as due to exposure to 
mustard gas, for the purpose of accrued benefits under 
38 U.S.C.A. § 5121, is denied.

Service connection for bronchitis, for the purpose of accrued 
benefits under 38 U.S.C.A. § 5121, is granted.

Service connection for emphysema, claimed as due to exposure 
to mustard gas, for the purpose of accrued benefits under 
38 U.S.C.A. § 5121, is denied. 



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


